              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 1 of 22




          1                                                                                           JL

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                             FOR THE DISTRICT OF ARIZONA
          8
          9   Kevin D. Woods,                               No. CV 18-03321-PHX-SRB (JZB)
         10                        Plaintiff,
         11   v.                                            ORDER
         12
              Corizon Health, et al.,
         13
                                   Defendants.
         14
         15          On October 16, 2018, Plaintiff Kevin D. Woods, who is confined in the Arizona
         16   State Prison Complex-Eyman, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
         17   § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis. In an October 19,
         18   2018 Order, the Court denied the deficient Application to Proceed and gave Plaintiff 30
         19   days either to pay the filing and administrative fees or file a complete Application to
         20   Proceed.
         21          On October 26, 2018, Plaintiff filed a new Application to Proceed In Forma
         22   Pauperis (Doc. 7). The Court will dismiss the Complaint with leave to amend.
         23   I.     Application to Proceed In Forma Pauperis and Filing Fee
         24          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         25   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         26   § 1915(b)(1). The Court will assess an initial partial filing fee of $10.53. The remainder
         27   of the fee will be collected monthly in payments of 20% of the previous month’s income
         28   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.


JDDL-K
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 2 of 22




          1   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
          2   government agency to collect and forward the fees according to the statutory formula.
          3   II.       Statutory Screening of Prisoner Complaints
          4             The Court is required to screen complaints brought by prisoners seeking relief
          5   against a governmental entity or an officer or an employee of a governmental entity. 28
          6   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          7   has raised claims that are legally frivolous or malicious, that fail to state a claim upon
          8   which relief may be granted, or that seek monetary relief from a defendant who is
          9   immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).
         10             A pleading must contain a “short and plain statement of the claim showing that the
         11   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8
         12   does not demand detailed factual allegations, “it demands more than an unadorned, the-
         13   defendant-unlawfully-harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678
         14   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         15   conclusory statements, do not suffice.” Id.
         16             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         17   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         18   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual
         19   content that allows the court to draw the reasonable inference that the defendant is liable
         20   for the misconduct alleged.” Id. “Determining whether a complaint states a plausible
         21   claim for relief [is] . . . a context-specific task that requires the reviewing court to draw
         22   on its judicial experience and common sense.” Id. at 679. Thus, although a plaintiff’s
         23   specific factual allegations may be consistent with a constitutional claim, a court must
         24   assess whether there are other “more likely explanations” for a defendant’s conduct. Id.
         25   at 681.
         26             But as the United States Court of Appeals for the Ninth Circuit has instructed,
         27   courts must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338,
         28   342 (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less


JDDL-K
                                                            -2-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 3 of 22




          1   stringent standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v.
          2   Pardus, 551 U.S. 89, 94 (2007) (per curiam)).
          3          If the Court determines that a pleading could be cured by the allegation of other
          4   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          5   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          6   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          7   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          8   III.   Complaint
          9          In his two-count Complaint, Plaintiff sues Corizon Health, Arizona Department of
         10   Corrections Director Charles L. Ryan, Nurse Practitioner Linda Okafor, and LPN C.
         11   Hawley. Plaintiff asserts claims of inadequate medical care and seeks monetary relief.
         12          Plaintiff alleges the following:
         13          On August 1, 2018, Plaintiff was playing basketball when he was “undercut while
         14   airborne by an opposing player.” Plaintiff fell to the cement floor and “crashed down off-
         15   balance onto [his] right elbow,” which “had the impact of all [of his] weight.” Shortly
         16   after receiving the “painful and traumatic injury,” Plaintiff went to the Cook Unit’s
         17   medical facility for an examination and emergency treatment.          The onsite “medical
         18   assistant/person[nel]” did not x-ray Plaintiff’s arm or have him transported to the hospital
         19   for treatment, x-rays, or an extensive examination.       Plaintiff received only ice and
         20   Tylenol for the pain and was advised to submit a Health Needs Request (HNR) to be seen
         21   by a nurse and examined by the medical nurse practitioner because no licensed physician
         22   is employed or assigned to the Cook Unit medical facility.
         23          On August 2, 2018, Plaintiff submitted an HNR, requesting emergency treatment.
         24   The next day, Plaintiff was examined by a nurse on the nurse’s line of scheduled patients.
         25   Plaintiff was not taken to the medical provider or hospital to get x-rays. From August 1
         26   to August 3, 2018, Plaintiff was only provided a 7-day lower bunk special needs
         27   assignment, medical ice for swelling, and an ace bandage, and was scheduled to see
         28   Defendant Okafor on doctor’s line scheduling. A scheduled visit on August 8, 2018 was


JDDL-K
                                                         -3-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 4 of 22




          1   “cancelled/postponed” and rescheduled for August 14, 2018. On August 14, Plaintiff’s
          2   visit was again rescheduled, and he was “refused adequate emergency attention and
          3   treatment.” His visit was rescheduled for August 20, 2018. Plaintiff submitted an HNR,
          4   advising medical staff and personnel of his severe pain and suffering and need for
          5   emergency treatment. On August 21, 2018, Plaintiff was seen again, but only on the
          6   nurse’s line, and then by the medical provider by order of Captain Romney. On August
          7   23, 2018, Plaintiff was transported to the Meadows Unit for x-rays to be taken. On
          8   August 27, 2018, Defendant Okafor reviewed the x-rays and advised Plaintiff of a “major
          9   break of the bone” and advised that he would be scheduled to see an outside certified
         10   specialist in 30 days. As of October 8, 2018, Plaintiff had not been treated.
         11          As his injury, Plaintiff alleges that he has been forced to carry out his daily routine
         12   with the pain and suffering prolonged by insufficient or inadequate medical treatment in
         13   an emergency situation. Plaintiff asserts that he has been forced to climb up to a top bunk
         14   bed five feet off the ground with one good arm and the broken arm, causing extreme,
         15   severe pain and suffering, risk of falling, and loss of range of motion. Plaintiff claims
         16   that he is suffering emotional stress, anxiety, depression, confusion, and anger due to
         17   “this deliberate indifference” to his medical needs.
         18          In Count Two, Plaintiff alleges the following:
         19          On August 1, 2018, while Plaintiff was playing basketball, he was knocked off
         20   balance “out of the air” and fell to the cement basketball court, breaking his right arm.
         21   When Plaintiff went to medical to be examined and treated for his injury, he was not x-
         22   rayed to determine the extent and seriousness of his injury, but was advised to submit an
         23   HNR to be seen by the medical provider. Plaintiff was given only ice, Tylenol, an ace
         24   bandage, and a lower bunk special needs waiver for seven days. After the expiration of
         25   the waiver, Plaintiff was forced to climb up onto a five foot top bunk bed with only one
         26   good arm and the right broken arm. Since Plaintiff is right-handed, this “ordeal and
         27   carrying out [his] daily routine” has been “very awkward and painstaking.”
         28   ….


JDDL-K
                                                          -4-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 5 of 22




          1          Plaintiff was seen on August 2, 2018, but received “no adequate or emergency
          2   treatment” or exams and was not transported to see a licensed physician.              After
          3   submitting another HNR, Plaintiff was again seen on the nurse’s line of scheduled exams.
          4   Plaintiff was scheduled to see Defendant Okafor, the Cook Unit’s nurse practitioner, on
          5   August 8, 2018. On August 8, Plaintiff went to see Okafor, but was “turned away for
          6   post-ponement of the scheduled visit” and rescheduled for a medical visit on August 14,
          7   2018. On August 14, Plaintiff was again turned away and was rescheduled for August
          8   20, 2018. Plaintiff submitted another HNR, requesting to see a doctor for his pain from
          9   the serious arm injury. Plaintiff was scheduled to see Okafor on August 20, 2018 for an
         10   examination. The next day, due to the severe pain Plaintiff was experiencing and the lack
         11   of medical treatment, Plaintiff contacted Captain Romney and explained his “situation
         12   and circumstances.” Romney escorted Plaintiff to the Cook Unit’s medical facility and
         13   ordered that Plaintiff be examined by Okafor. Okafor examined Plaintiff’s right arm, but
         14   did not arrange transport for emergency treatment and instead scheduled Plaintiff for x-
         15   rays to be taken at the Meadows Unit instead of a hospital.
         16          On August 23, 2018, x-rays were taken at the Meadows Unit and sent to
         17   Defendant Okafor. On August 27, 2018, Okafor called Plaintiff in and advised him of a
         18   seriously broken bone and said she would schedule a hospital visit for Plaintiff in 30
         19   days. As of October 8, 2018, Plaintiff had not been examined or treated at the hospital
         20   and has still had to climb up and down to his bunk.
         21          As his injury, Plaintiff alleges that he has been forced to go in pain without
         22   emergency medical treatment by a licensed doctor and climb five feet up to get into bed
         23   on a top bunk bed without his right arm “on medication.” Plaintiff asserts that he is right-
         24   handed and has lost mobility and full range of motion of his right arm and has shoulder
         25   pain from the fall. Plaintiff claims that he has not been transported to the hospital for
         26   exams or treatment, and he is “feeling anxiety, frustration, anger and depression or
         27   emotional stress due to this ordeal.”
         28   ….


JDDL-K
                                                         -5-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 6 of 22




          1   IV.    Failure to State a Claim
          2          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
          3   (2) under color of state law (3) deprived him of federal rights, privileges or immunities
          4   and (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th
          5   Cir. 2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d
          6   1278, 1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific
          7   injury as a result of the conduct of a particular defendant and he must allege an
          8   affirmative link between the injury and the conduct of that defendant. Rizzo v. Goode,
          9   423 U.S. 362, 371-72, 377 (1976).
         10          A.     Defendant Corizon
         11          To state a claim under § 1983 against a private entity performing a traditionally
         12   public function, such as providing medical care to prisoners, a plaintiff must allege facts
         13   to support that his constitutional rights were violated as a result of a policy, decision, or
         14   custom promulgated or endorsed by the private entity. See Tsao v. Desert Palace, Inc.,
         15   698 F.3d 1128, 1138-39 (9th Cir. 2012). In this case, Plaintiff must show: (1) that he
         16   suffered a constitutional injury; (2) that Corizon has customs or policies that amount to
         17   deliberate indifference; and (3) that the policies or customs were the moving force behind
         18   the violation of Plaintiff’s constitutional rights. See Gibson v. County of Washoe, 290
         19   F.3d 1175, 1193-94 (9th Cir. 2002).
         20          Plaintiff has not identified a policy or custom of Corizon that resulted in his
         21   injuries; Plaintiff makes no allegations at all against Corizon. Accordingly, the Court
         22   will dismiss Corizon.
         23          B.     Defendant Ryan
         24          There is no respondeat superior liability under § 1983, and therefore, a defendant’s
         25   position as the supervisor of persons who allegedly violated Plaintiff’s constitutional
         26   rights does not impose liability. Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.
         27   658 (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880
         28   F.2d 1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens


JDDL-K
                                                          -6-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 7 of 22




          1   and § 1983 suits, a plaintiff must plead that each Government-official defendant, through
          2   the official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at
          3   676.
          4          Plaintiff has not alleged that Defendant Ryan personally participated in a
          5   deprivation of Plaintiff’s constitutional rights, was aware of a deprivation and failed to
          6   act, or formed policies that resulted in Plaintiff’s injuries; Plaintiff makes no allegations
          7   at all against Ryan. Thus, the Court will dismiss without prejudice Defendant Ryan.
          8          C.     Defendant Hawley
          9          Plaintiff does not connect any of the allegations in the Complaint to Defendant
         10   Hawley. Accordingly, the Court will dismiss Hawley.
         11          D.     Medical Care
         12          Not every claim by a prisoner relating to inadequate medical treatment states a
         13   violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must
         14   show (1) a “serious medical need” by demonstrating that failure to treat the condition
         15   could result in further significant injury or the unnecessary and wanton infliction of pain
         16   and (2) the defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d
         17   1091, 1096 (9th Cir. 2006).
         18          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
         19   1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must
         20   both know of and disregard an excessive risk to inmate health; “the official must both be
         21   aware of facts from which the inference could be drawn that a substantial risk of serious
         22   harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825,
         23   837 (1994).     Deliberate indifference in the medical context may be shown by a
         24   purposeful act or failure to respond to a prisoner’s pain or possible medical need and
         25   harm caused by the indifference. Jett, 439 F.3d at 1096. Deliberate indifference may
         26   also be shown when a prison official intentionally denies, delays, or interferes with
         27   medical treatment or by the way prison doctors respond to the prisoner’s medical needs.
         28   Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Jett, 439 F.3d at 1096.


JDDL-K
                                                          -7-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 8 of 22




          1         Deliberate indifference is a higher standard than negligence or lack of ordinary
          2   due care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor
          3   gross negligence will constitute deliberate indifference.” Clement v. California Dep’t of
          4   Corr., 220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs.,
          5   622 F.2d 458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or
          6   “medical malpractice” do not support a claim under § 1983). “A difference of opinion
          7   does not amount to deliberate indifference to [a plaintiff’s] serious medical needs.”
          8   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care,
          9   without more, is insufficient to state a claim against prison officials for deliberate
         10   indifference. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407
         11   (9th Cir. 1985). The indifference must be substantial. The action must rise to a level of
         12   “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105.
         13         Plaintiff fails to state a claim for inadequate medical care in the Complaint.
         14   Plaintiff alleges that several visits with Defendant Okafor were rescheduled, but he does
         15   not allege that Okafor was responsible for rescheduling the visits. Plaintiff provides no
         16   detail about how he was informed that the visits were rescheduled, by whom, and what
         17   reasons, if any, were given for rescheduling the appointments. Plaintiff alleges that
         18   Okafor’s treatment was inadequate because she only sent Plaintiff for x-rays and did not
         19   arrange for Plaintiff to be seen at a hospital. However, Plaintiff’s allegations do not
         20   support that Okafor knew simply from examining Plaintiff that his arm was broken or
         21   that it was medically inappropriate for Okafor to order x-rays to determine the nature and
         22   extent of Plaintiff’s injury before taking any further action. Plaintiff claims that Okafor
         23   told him she would schedule a hospital visit and that he has not yet been examined or
         24   treated at a hospital, but he does not allege that Okafor failed to schedule the visit.
         25   Okafor’s treatment might have amounted to negligence or medical malpractice, but that is
         26   insufficient to state a claim for deliberate indifference under the Eighth Amendment.
         27         Plaintiff asserts in Count One that the lack of treatment violated his rights under
         28   the Fourteenth Amendment.       A convicted inmate’s medical care claim is properly


JDDL-K
                                                         -8-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 9 of 22




          1   analyzed under the Eighth Amendment, not the Fourteenth Amendment’s Due Process
          2   Clause. See Bell v. Wolfish, 441 U.S. 520, 535 & n. 16 (1979). However, regardless of
          3   whether a claim is characterized as a medical claim or a failure-to-protect claim, Plaintiff
          4   must show deliberate indifference on the part of the Defendants. Farmer, 511 U.S. at
          5   834; Estelle, 429 U.S. at 104-05. As discussed above, Plaintiff has not alleged facts to
          6   support that any named Defendant acted with deliberate indifference. Thus, the Court
          7   will dismiss the Complaint with leave to amend.
          8   V.     Leave to Amend
          9          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to
         10   state a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a
         11   first amended complaint to cure the deficiencies outlined above. The Clerk of Court will
         12   mail Plaintiff a court-approved form to use for filing a first amended complaint. If
         13   Plaintiff fails to use the court-approved form, the Court may strike the amended
         14   complaint and dismiss this action without further notice to Plaintiff.
         15          Plaintiff must clearly designate on the face of the document that it is the “First
         16   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         17   entirety on the court-approved form and may not incorporate any part of the original
         18   Complaint by reference. Plaintiff may include only one claim per count.
         19          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         20   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896
         21   F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original
         22   Complaint as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised
         23   in the original Complaint and that was voluntarily dismissed or was dismissed without
         24   prejudice is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa
         25   County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
         26          If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
         27   telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
         28   of the Defendant who violated the right; (3) exactly what that Defendant did or failed to


JDDL-K
                                                          -9-
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 10 of 22




          1   do; (4) how the action or inaction of that Defendant is connected to the violation of
          2   Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
          3   that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377.
          4          Plaintiff must repeat this process for each person he names as a Defendant. If
          5   Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
          6   injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
          7   failure to state a claim.      Conclusory allegations that a Defendant or group of
          8   Defendants has violated a constitutional right are not acceptable and will be
          9   dismissed.
         10   VI.    Warnings
         11          A.     Release
         12          If Plaintiff is released while this case remains pending, and the filing fee has not
         13   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         14   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         15   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         16   result in dismissal of this action.
         17          B.     Address Changes
         18          Plaintiff must file and serve a notice of a change of address in accordance with
         19   Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion
         20   for other relief with a notice of change of address. Failure to comply may result in
         21   dismissal of this action.
         22          C.     Possible “Strike”
         23          Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
         24   fails to file an amended complaint correcting the deficiencies identified in this Order, the
         25   dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
         26   Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
         27   judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more
         28   prior occasions, while incarcerated or detained in any facility, brought an action or appeal


JDDL-K
                                                         - 10 -
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 11 of 22




          1   in a court of the United States that was dismissed on the grounds that it is frivolous,
          2   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner
          3   is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
          4          D.     Possible Dismissal
          5          If Plaintiff fails to timely comply with every provision of this Order, including
          6   these warnings, the Court may dismiss this action without further notice. See Ferdik, 963
          7   F.2d at 1260-61 (a district court may dismiss an action for failure to comply with any
          8   order of the Court).
          9   IT IS ORDERED:
         10          (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 7) is granted.
         11          (2)    As required by the accompanying Order to the appropriate government
         12   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing
         13   fee of $10.53.
         14          (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         15   has 30 days from the date this Order is filed to file a first amended complaint in
         16   compliance with this Order.
         17          (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         18   Court must, without further notice, enter a judgment of dismissal of this action with
         19   prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         20   and deny any pending unrelated motions as moot.
         21   ….
         22   ….
         23   ….
         24   ….
         25   ….
         26   ….
         27   ….
         28   ….


JDDL-K
                                                        - 11 -
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 12 of 22




          1          (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2   civil rights complaint by a prisoner.
          3
          4                 Dated this 30th day of October, 2018.
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                       - 12 -
        Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 13 of 22



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
      Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 14 of 22



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
      Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 15 of 22




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
      Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 16 of 22




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                    Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 17 of 22



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 18 of 22




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 19 of 22



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 20 of 22



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
                Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 21 of 22



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:18-cv-03321-SRB-JZB Document 9 Filed 10/30/18 Page 22 of 22



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
